Citation Nr: 1329489	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  06-27 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD) for the period 
beginning January 19, 2006.

2.  Entitlement to an initial increased rating for service-
connected left ankle arthrodesis with residual ankylosis, 
hypesthesia and weakness left calf (previously evaluated as 
chronic strain left ankle, status post surgery with 
degenerative joint disease), evaluated as 10 percent 
disabling prior to October 14, 2009, and 30 percent 
disabling for the period beginning February 1, 2010.

3.  Entitlement to an initial increased rating for service-
connected migraine headaches, evaluated as 10 percent 
disabling prior to February 12, 2013, and 30 percent 
disabling for the period beginning February 12, 2013.

4.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU), prior to October 1, 2006.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to June 
2005.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In accordance with the Board's November 2012 decision, in a 
November 2012 rating decision, the RO granted an increased 
rating of 50 percent for service-connected PTSD, effective 
July 1, 2005, and an increased rating of 70 percent, 
effective January 19, 2006.  Likewise, in a July 2013 rating 
decision, the RO granted an increased rating of 30 percent 
for service-connected migraine headaches, effective February 
15, 2013.  The issues of an initial increased rating for 
migraine headaches and PTSD remain on appeal.  AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice 
of disagreement as to a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).

In September 2008, December 2009, August 2011 and November 
2012, the Board remanded the case for further development by 
the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  For the period beginning January 19, 2006, the Veteran's 
PTSD was manifested by deficiencies in most of the areas of 
work, school, family relations, judgment, thinking and mood, 
without total social and occupational impairment.

2.  Prior to October 14, 2009, the Veteran's left ankle 
disability was manifested by marked limitation of motion, 
with consideration of pain and associated functional 
impairment; there was no ankylosis or deformity of the 
ankle.  

3.  For the period beginning February 1, 2010, the Veteran's 
left ankle disability most nearly approximates ankylosis in 
dorsiflexion, between 0 degrees and 10 degrees; there is no 
deformity of the ankle.

4.  Prior to February 12, 2013, the Veteran's migraine 
headaches occurred on a monthly and sometimes weekly basis; 
however, they were not manifest by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  

5.  For the period beginning February 12, 2013, the 
Veteran's migraine headaches have been manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

6.  Prior to October 1, 2006, the Veteran's service-
connected disabilities did not preclude him from obtaining 
or maintaining substantially gainful employment consistent 
with his education and occupational background.


CONCLUSIONS OF LAW

1.  For the period beginning January 19, 2006, the criteria 
for an initial disability rating in excess of 70 percent for 
PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2012).
2.  The criteria for a 20 percent disability rating, but no 
higher, for a left ankle disability, for the period prior to 
October 14, 2009, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270 and 5271 (2012).

3.  The criteria for an initial disability rating in excess 
of 30 percent for a left ankle disability for the period 
beginning February 1, 2010, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5270 (2012).

4.  The criteria for an initial disability rating in excess 
of 10 percent for migraine headaches, prior to February 12, 
2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8100 (2012).

5.  The criteria for a 50 percent disability rating, but no 
higher, for migraine headaches, for the period beginning 
February 12, 2013, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.124a, Diagnostic Code 8100 (2012).

6.  Prior to October 1, 2006, the criteria for the 
assignment of a TDIU, due to service-connected disabilities, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 
(2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2012) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The appeal arises from disagreement with initial ratings 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation or evidence of 
prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the 
Veteran, including service treatment records and VA and 
private treatment records.  Additionally, the Veteran was 
provided VA examinations in November 2005, December 2006, 
March 2010, October 2010 and February 2013 for his PTSD, 
left ankle disability and migraine headaches.  There is no 
evidence or contention that there has been a change in any 
of the disabilities since the last examinations in October 
2010 and February 2013.



The Board remanded the left ankle disability and migraine 
headache claims in November 2012 to afford the Veteran new 
VA examinations.  The Veteran was afforded new VA 
examinations in February 2013, as noted above, and the 
examinations provided the information requested in the 
remand.  The Board also remanded the claims to obtain Social 
Security Administration records.  The RO attempted to obtain 
the SSA records, but they have been determined to be 
unavailable.  See May 2013 Formal Finding on the 
Unavailability of SSA Records. The remand instructions were 
thereby complied with.  Stegall v. West, 11 Vet. App. 268 
(1998).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2012).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2012).

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 
(2012).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2012).
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, 
a practice known as "staged" ratings.  Fenderson, 12 Vet. 
App. at 126.

The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  
However, § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under 
one diagnostic code is duplicative of or overlapping with 
the symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b).

PTSD

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is 
productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.
A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Codes 9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.  
In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disability at issue.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

Analysis

The evidence of record does not show that the Veteran has 
total occupational and social impairment due to his service-
connected PTSD.  In this regard, the Veteran reported as 
recently as his VA examination in October 2010 that he had a 
good relationship with his parents, whom he lived with, and 
his 15-year old daughter from his previous marriage.  He did 
report problems in his marriage of seven years 2001-2008), 
however, he claimed that the problems were due to financial 
problems, not his PTSD.  Furthermore, the evidence does not 
show that the Veteran reported or was found to be totally 
socially impaired due to his PTSD prior to the October 2010 
VA examination.  There is no other evidence of record, VA or 
private, showing that Veteran has total social impairment as 
well as total occupational impairment from his PTSD.  
Accordingly, a rating in excess of 70 percent from January 
19, 2006 is not warranted.

The Board also notes that neither the Veteran nor his 
representative have indicated in the July 2013 Hearing 
Memorandum that the Veteran believes he is entitled to a 
rating in excess of 70 percent from January 19, 2006, for 
his service-connected PTSD.  

Migraine Headaches

Under Diagnostic Code 8100, a rating of 30 percent is 
warranted for characteristic prostrating attacks occurring 
on an average once a month over last several months.  A 50 
percent rating, the maximum schedular rating available, is 
warranted for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2012).

Period prior to February 12, 2013

On VA examination in November 2005, the Veteran complained 
of headaches for two years.  He claimed that the used to 
have a headache almost every morning, but at that time, he 
was getting them about 3-4 times per month.  He also 
complained of nausea, and sensitivity to light and sound.  
He reported treating his headaches with Motrin.  He also 
reported that he was able to do regular activities during a 
migraine.  The examiner's diagnosis was migraine headaches.

In a January 2006 rating decision, the RO granted service 
connection for migraine headaches.  A noncompensable 
evaluation was assigned, effective July 1, 2005.

In his February 2006 notice of disagreement, the Veteran 
argued that a higher rating was warranted because he took 
medication daily for his headaches.  

In an August 2006 rating decision, the RO granted an 
increased rating of 10 percent, effective July 1, 2005, for 
the service-connected migraine headaches, based on evidence 
of continued problems with headaches and continuous use of 
medication.

Private treatment records from Purcell Municipal Hospital 
dated in August 2006 show that the Veteran reported 
continued problems with intractable migraine headaches, 
which were persistent, and occurred on average about 1-2 
times per week.

VA outpatient treatment records show that during a follow-up 
appointment for headaches in December 2008, the Veteran 
reported an onset of headaches in November 2007.  He 
reported that his headaches had improved, with decreased 
frequency.  He was still using Imitrex injections for severe 
headaches, once or twice a week, with a good response.  His 
compliance with Divalproex was questioned.  In January 2009, 
he was treated in the emergency room for severe headache 
pain at a level of 9/10, with slight nausea and vomiting.  
He was treated at that time with infusion of magnesium 
sulfate.  In February 2009, he complained of chronic 
headaches, constant, at a level of 5/10, left-sided, 
aggravated by light and sound, relieved by heat.  He was 
taking Lodine, Soma, and Imitrex, as needed.  He denied any 
nausea, vomiting, vision changes, fever, or malaise.  In 
June 2009, it was noted that the residuals of the Veteran's 
traumatic brain injury, including headaches, insomnia and 
memory problems, were all improving.  The Veteran reported 
that overall, his headaches were of the same frequency, and 
still required him to take Imitrex about 1-2 times a month, 
which reduced his headaches from a 10 to an 8, but he was 
functional with a level 8 headache.  He also reported that 
he believed Depakote was still helpful.  In December 2009, 
the Veteran denied having headaches.

The Veteran was afforded another VA examination in March 
2010.  He reported migraine headaches for many years, which 
were very severe, averaging a 9 or 10 on a 10 out of 10 
scale, and included an aura of seeing shadows or hearing 
voices or noises prior to the onset of a headache, and 
blurred vision bilaterally and a sensation in the eyes as if 
the eyes were lagging behind in the movement as compared to 
his head movement.  He reported that the headaches occurred 
approximately twice per month and that they were 
prostrating.  He denied any nausea, vomiting, hematemesis, 
diarrhea, or other GI symptoms with the headaches.  

In April 2010, the Veteran was seen for treatment to 
alleviate headache pain in the emergency room with ketorolac 
and compazine IV, which had good results.  He reported that 
he usually took Baclofen, Imitrex and Propranolol, but he'd 
had no relief with those medications during the previous two 
days.  During a follow-up appointment in May 2010, the 
Veteran presented with chronic headaches, constant 5/10, 
left-sided, aggravated by light and sound, relieved by heat.  
He reported that he was taking Lodine, Soma, and Imitrex as 
needed.  The Veteran also reported a decrease in the 
frequency of severe headaches with some response to Imitrex.  
The plan was to continue with Imitrex and discontinue 
Divalproex since its benefit was questionable.  He was 
diagnosed with climactic migraines.

The competent medical evidence of record noted above, 
including VA treatment records, private treatment records 
and reports of VA examinations in November 2005 and March 
2010, has been reviewed, and does not show that the Veteran 
suffered from characteristic prostrating attacks occurring 
on an average of once a month over the last several months 
during this period.  In this regard, the Veteran complained 
of chronic and severe headaches that occurred on a monthly 
and sometimes weekly basis.  Furthermore, the evidence shows 
that he was treated with numerous medications, including 
Imitrex injections, Divalproex, Lodine, Soma, Baclofen, 
Propranolol, Topamax, and Depakote.  However, the Veteran 
only reported prostrating attacks during his VA examination 
in March 2010.  In fact, in December 2008, the Veteran 
reported that his headaches were improving, and in June 2009 
and May 2010, he reported that the frequency of his 
headaches had decreased.  He also denied having headaches in 
December 2009.  The Board also notes that the only 
documented evidence of any prostrating attacks were the 
noted emergency room visits for treatment of headache pain 
in January 2009 and April 2010, which occurred almost a year 
apart.  As such, the Board finds that a rating in excess of 
10 percent is not warranted prior to February 15, 2013.  See 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2012).  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue, for this period.

Outpatient treatment records from the VA Medical Center in 
Oklahoma City, Oklahoma dated from October 2008 to February 
2011 have also been reviewed.  These records also do not 
show that the Veteran meets the criteria for a disability 
rating in excess of 10 percent under any applicable 
diagnostic code at any time during this period.

VA must consider all favorable lay evidence of record. 38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence submitted by 
the Veteran in the form of his correspondence to VA and his 
statements to the VA examiners.  A layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, 
even affording the Veteran complete competence and 
credibility in reporting his symptoms and the impact of 
those symptoms on his daily activities, nothing in the lay 
evidence shows his disability picture more closely 
approximated the schedular criteria for a rating in excess 
of 10 percent during this period.

Period beginning February 12, 2013

As noted above, in order to receive a 50 percent raring 
under Diagnostic Code 8100, there must be evidence of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2012).

During his most recent VA examination in February 2013, the 
Veteran reported that his headaches occurred approximately 
twice per week and lasted for one day.  He claimed to have 
prostrating attacks of headache pain more than once per 
month.  He also claimed that he took Imitrex injections for 
the pain, which helped.  He also complained of associated 
visual blurring, photophobia, kinesiophobia, nausea, 
vomiting, and sensitivity to light and sound.  He also 
reported that his headaches were aggravated during strenuous 
activity, including straining, coughing, sneezing, and 
sexual activity.  

The examiner found that the Veteran's headaches had become 
more severe over the years, and noted that a neurological 
assessment in April 2008 indicated that they had become more 
severe in the preceding year.  The examiner noted further 
that the Veteran's VA treatment records indicated that he 
had trials of topamax, propanolol and imitrex, and that he 
was continuing to take imitrex and propanolol.  He concluded 
that the treatment with multiple medications for headaches 
indicated that the Veteran's headaches had increased since 
2005.  

The Board also notes that the Veteran has reported that his 
headaches interfere with employment, and the record reflects 
that he has been granted a TDIU due to his service-connected 
disabilities, including his migraine headaches.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's reports of very frequent, 
completely prostrating and prolonged migraine headaches 
(more than once per month, completely prostrating, lasting 
one day), as well as his reports of occupational impairment, 
combined with the VA examiner's findings that the Veteran's 
headaches have increased and become more severe, lead to the 
conclusion that the Veteran's symptoms more nearly 
approximate the criteria for a 50 percent rating under 
Diagnostic Code 8100 beginning February 12, 2013.  This is 
the highest rating available under this diagnostic code.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue, for this period.



Left Ankle Disability

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 
percent evaluation is warranted if the ankylosis is in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270. 

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In the absence 
of ankylosis, a service-connected disability may not be 
rated based on ankylosis.  Johnston v. Brown, 10 Vet. App. 
80 (1997).  

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2012).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Analysis

On VA examination in November 2005, the Veteran complained 
of continued, continuous pain in the left ankle since his 
in-service injury and subsequent debridement and repair.  He 
also complained of weakness, stiffness and swelling of the 
ankle at the end of the day.  He denied redness, heat or 
drainage, but he did complain of instability and giving way, 
especially when not wearing boots and ankle braces.  He also 
complained of locking.  He reported taking Motrin 800 mg 
three times a day, which helped the pain and did not cause 
any side effects.  The Veteran also complained of five 
flare-ups of ankle pain per week, which lasted for 
approximately thirty minutes to one hour.  Flare-ups were 
brought on by extended mobility for more than 15-20 minutes, 
cold weather, or changes in weather, and relieved by resting 
and taking Motrin.  He reported additional limitation of 
motion and functional impairment during flare-ups.  He also 
reported using a boot and braces for the ankle, as noted, 
but denied using any cane or crutch.  He claimed that 
without the boots or braces, the ankle would slide and grind 
when he stepped, and he would also experience pain and 
numbness.

On physical examination, there was tenderness to palpation, 
and the Veteran walked with a limp, but did not have any 
functional limitations on standing.  There was also evidence 
of false motion, and the examiner noted that the Veteran 
could dislocate the left ankle at will.  There was no 
evidence of any deformity or angulation.  There was also no 
evidence of any malunion, drainage, redness, heat, 
callosities, or any breakdown/unusual shoe wear pattern.  
Plantar flexion was limited to 37 degrees, with pain from 0 
to 30 degrees, and dorsiflexion was limited to 15 degrees, 
with pain from 0 to 12 degrees.  The examiner noted that 
repetitive use caused an increase in pain and reduced range 
of motion by about 5 degrees.  The examiner also noted that 
the Veteran had instability of his left ankle and 
crepitations on range of motion.  There was no evidence of 
ankylosis.  There was also popping and grinding when he 
voluntarily dislocated the ankle.  The examiner's diagnosis 
was chronic strain left ankle, status post surgery.  It was 
also noted that X-rays showed prominent osteoarthritis, with 
no evidence of fracture or dislocation.  

In a January 2006 rating decision, the RO granted service 
connection for a chronic strain of the left ankle, status 
post surgery with degenerative joint disease.  An evaluation 
of 10 percent was assigned, effective July 1, 2005.

On VA examination in December 2006, the left ankle showed 
signs of tenderness, and on examination, the ankle revealed 
left dorsiflexion deformity, left plantar flexion deformity, 
left inversion deformity, and left eversion deformity.  
During range of motion, he had 5 degrees of dorsiflexion, 
with pain at 5 degrees, and 5 degrees of plantar flexion, 
with pain at 5 degrees.  The examiner also noted that joint 
function was additionally limited after repetitive use by 
pain, with pain having the major functional impact, but it 
was not additionally limited by fatigue, weakness, lack of 
endurance or incoordination.  There was no additional 
reduction in range of motion.

VA treatment records show that in October 2008, the Veteran 
was undergoing orthopedic evaluation for surgical repair on 
OKC of medial osteocondyl lesion on his left talus.  
Orthopedic surgery note in October 2009 showed that X-rays, 
CT scan and MRI all demonstrated a joint depression type 
fracture of the talus with arthritic changes at the 
tibiotalar joint.  The Veteran's doctor noted that given the 
Veteran's stated relief with extrinsic decreasing motion 
using a brace, he thought it reasonable to consider 
intrinsic fusion surgery.  Left tibiotalar (ankle) fusion 
surgery was subsequently scheduled and performed on October 
14, 2009.  His diagnosis at discharge was left tibiotalar 
arthritis status post left total ankle fusion.  The Veteran 
was noted to have done well postoperatively, except for some 
pain control issues that were controlled with oral 
analgesia.  It was also noted that he was neurovascularly 
intact postoperatively.  He was instructed to be non-weight-
bearing on his left lower extremity for three months.  On 
follow-up visit in November 2009, the Veteran was instructed 
to remain non-weight-bearing on the left side for an 
additional 6-7 weeks, at which time he was to return for 
repeat X-rays.  On follow-up in January 2010, the Veteran 
was advised to begin gradually progress in weight bearing 
and crutches were ordered.  He was scheduled to return to 
the clinic in 6 weeks.  The Veteran did not appear for his 
follow-up in 6 weeks, and the next medical note of record is 
from an April 2010 emergency room appointment for headaches.  
It was noted at that time, the Veteran was ambulatory, and 
there was no indication of crutches or a boot noted.  The 
Veteran was again treated in the emergency room in January 
2011 for laceration of a finger, and was again noted to be 
ambulatory.

On VA examination in March 2010, the Veteran complained of 
constant, sharp pain in the medial, lateral, and dorsal 
aspect of his left ankle, which increased with weight 
bearing, and when he dorsiflexed, plantar flexed, or 
attempted eversion or inversion of the ankle.  He also 
complained of grinding and stiffness of the left ankle as 
well as reduced strength in his left calf.  He denied 
deformity, instability, locking up, or giving way.  The 
examiner also noted that he had not had any effusion or 
episodes of dislocation.  He reported treatment with 
medication, including Lortab and Indomethacin, in addition 
to orthopedic surgery, and he was using a boot and crutches 
for ambulation.

On physical examination, range of motion testing revealed 
plantar flexion from 0 to 10 degrees, with pain at 10 
degrees; 0 degrees of dorsiflexion; and eversion and 
inversion to 5 degrees.  There was pain with all movements 
of the ankle.  The examiner noted that there was no 
additional limitation of motion with repetitive use, and 
there was no varus or valgus angulation of the os calcis in 
relationship to the long axis of the fibula or tibia.  The 
examiner also noted that there was a vertical surgical scar 
on the lateral aspect of the left ankle, which measured 
approximately 13 cm, and was well-healed and nontender.  
There was also a slight amount of discoloration in the area 
of the lateral malleolus, and the appearance of the ankle 
showed slight hypertrophy of the joint.  On neurological 
examination, cranial nerves II through XII were intact; deep 
tendon reflexes were 1+; and there were no pathological 
reflexes.  In the left lower extremity, there was diminution 
to pin prick sensation in the toes, digits 1 through 3, and 
extending onto the dorsum of the left foot, approximately 5 
cm.  There was also a patch of reduced sensation posterior 
to the medial malleolus.  Otherwise, sensation was intact in 
the left lower extremity.  There was reduced muscle tone and 
muscle mass in the left calf, and the left calf was 
demonstrating 2 cm. reduced circumference as compared to the 
right calf.  Cerebellar examination was intact.  Strength 
testing could not be done due to arthrodesis of the left 
ankle.  The examiner' s diagnosis was left ankle crush 
injury, postoperative left ankle arthrodesis, with residual 
ankylosis of the left ankle, hypesthesia of the left foot, 
and weakness of the left calf.

In a May 2011 rating decision, the RO granted a temporary 
total evaluation for left ankle arthrodesis with residual 
ankylosis, hypesthesia and weakness left calf (previously 
evaluated as chronic strain left ankle, status post surgery 
with degenerative joint disease).  A 100 percent rating was 
assigned from October 14, 2009 to January 31, 2010, based on 
convalescence.  A 30 percent rating was assigned, effective 
February 1, 2010, under Diagnostic Code 5270.

During his most recent VA examination in February 2013, the 
Veteran complained of severe pain, described as a sharp 
twinge when he lifted his foot or great toe.  He also 
complained of throbbing pain with cold or wet weather, and 
increased pain with weight bearing.  He claimed that he was 
only able to ambulate about 500 yards or less than one block 
before he had to sit down and rest his ankle.  He reported 
that he wore a boot constantly and used either a cane, 
crutches or wheelchair/scooter for ambulation.  He also 
reported having a fusion of the ankle in October 2009, which 
was not successful.  The Veteran also complained of flare-
ups about 3-4 times per year, which lasted 4-5 days.  He 
claimed that during flare-ups, he had to use a wheelchair 
and his ankle was swollen and more painful.

During range of motion testing, plantar flexion was to 20 
degrees, with pain at 10 degrees, and dorsiflexion was to 5 
degrees, with pain at 5 degrees.  After repetitive use 
testing, plantar flexion was to 15 degrees, and dorsiflexion 
was to 5 degrees.  The examiner also noted that there was 
additional limitation in range of motion after repetitive 
use testing, as well as functional loss/impairment of the 
ankle, in that there was less movement than normal, weakened 
movement, and excess fatigability.  There was tenderness and 
pain on palpation of the ankle.  Muscle strength was reduced 
to 4/5 during plantar flexion and dorsiflexion in the left 
ankle.  There was no evidence of ankylosis.  The examiner 
also noted that the Veteran used a wheelchair, braces, 
crutches, and a cane.  X-rays revealed degenerative or 
traumatic arthritis of the left ankle, and a remote healed 
impaction fracture of the medial talar dome with secondary 
arthritic changes of the tibiotalar joint.  The examiner 
also noted that the Veteran had a post-operative scar on the 
left ankle.  He noted that the Veteran reported numbness 
around the scar, but it was not painful and/or unstable, and 
the total area was not greater than 39 square cm. (6 square 
inches).  Finally, the examiner noted that there was no 
evidence of a neurological or muscle injury of the ankle 
related to the ankle disability.



Period prior to October 14, 2009

The Board finds that an increased rating of 20 percent is 
warranted for the Veteran's left ankle disability for the 
period prior to October 14, 2009.

As noted above, on VA examination in November 2005, the 
Veteran reported flare-ups of left ankle pain, which caused 
additional limitation of motion and functional impairment.  
In addition, during physical examination, the examiner noted 
that there was objective evidence of significantly reduced 
plantar flexion and dorsiflexion, with consideration of pain 
and functional impairment.  Furthermore, on VA examination 
in December 2006, there was evidence of left dorsiflexion 
and plantar flexion deformity, as well as left inversion and 
eversion deformity, and the examiner also noted that joint 
function was additionally limited after repetitive use by 
pain.  The Board also notes that the February 2013 VA 
examiner has opined that the Veteran's left ankle disability 
was severe from July 1, 2005 to October 14, 2009.  He based 
his opinion on the Veteran's reports of pain on use, and the 
medical evidence documenting medication use, use of 
assistive devices, and evidence as to range of motion of the 
left ankle.  

Based on the Veteran's reports, combined with the objective 
evidence and the February 2013 VA examiner's opinion, and 
resolving all doubt in the Veteran's favor, the Board finds 
that for the period prior to October 14, 2009, the Veteran's 
left ankle disability more nearly approximated the criteria 
for marked limitation of motion of the ankle, and a 20 
percent disability rating under Diagnostic Code 5271.  This 
is the highest rating available under this diagnostic code.

The Board notes that the provisions of 38 C.F.R. §§ 4.40, 
4.45 are not for consideration where the Veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).



The Board has considered whether a higher rating is 
warranted under other diagnostic codes.  However, as there 
was no evidence of ankylosis of the left ankle prior to 
October 14, 2009, a higher rating under Diagnostic Code 5271 
is not warranted.

The Board notes further that although the Veteran has been 
noted on examination to have a post-operative vertical scar 
on the left ankle, associated with his service-connected 
left ankle disability, as the scar has not been shown during 
any period on appeal to be unstable or painful; deep and 
covering an area of at least 6 square inches, but less than 
12 square inches; or superficial and covering an area of 144 
square inches or greater; a separate rating under Diagnostic 
Codes 7801-7805 is also not warranted.  

A separate compensable rating for neurologic impairment is 
also not warranted because no evidence of a diagnosed 
neurological or muscle disability of the ankle related to 
the ankle disability during this period.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue, for this period.  

Outpatient treatment records from the VA Medical Center in 
Oklahoma City, Oklahoma dated from October 2008 to February 
have also been reviewed.  These records also do not show 
that the Veteran meets the criteria for a disability rating 
in excess of 20 percent under any applicable diagnostic code 
at any time prior to October 14, 2009.

VA must consider all favorable lay evidence of record. 38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence submitted by 
the Veteran in the form of his correspondence to VA and his 
statements to the VA examiners.  A layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, 
even affording the Veteran complete competence and 
credibility in reporting his symptoms and the impact of 
those symptoms on his daily activities, nothing in the lay 
evidence shows his disability picture more closely 
approximated the schedular criteria for a rating in excess 
of 20 percent during this period.

Period beginning February 1, 2010

For the period beginning February 1, 2010, the Veteran's 
left ankle disability is rated as 30 percent disabling, 
under Diagnostic Code 5270.

There was no evidence of ankylosis of the left ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity on examination in March 2010 
or February 2013, or during VA treatment and private 
treatment.  In fact, on examination in February 2013, there 
was no evidence of ankylosis.  As such, a rating in excess 
of 30 percent under Diagnostic Code 5270 is not warranted 
for the period beginning February 1, 2010.

The Board also notes that the provisions of 38 C.F.R. §§ 
4.40, 4.45 are not for consideration where the Veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

The Board notes further that although the Veteran has been 
noted on examination to have a post-operative vertical scar 
on the left ankle, associated with his service-connected 
left ankle disability, as the scar has not been shown during 
any period on appeal to be unstable or painful; deep and 
covering an area of at least 6 square inches, but less than 
12 square inches; or superficial and covering an area of 144 
square inches or greater; a separate rating under Diagnostic 
Codes 7801-7805 is also not warranted.  

A separate compensable rating for neurologic impairment is 
also not warranted because no evidence of a diagnosed 
neurological or muscle disability of the ankle related to 
the ankle disability during this period.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue, at any time during the appeal, except during the 
Veteran's period of convalescence from October 14, 2009 to 
January 31, 2010.

Outpatient treatment records from the VA Medical Center in 
Oklahoma City, Oklahoma dated from October 2008 to February 
2011 have also been reviewed.  These records do not show 
that the Veteran meets the criteria for a disability rating 
in excess of 30 percent under any applicable diagnostic code 
at any time during the appeal, except during the Veteran's 
period of convalescence from October 14, 2009 to January 31, 
2010.

VA must consider all favorable lay evidence of record. 38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence submitted by 
the Veteran in the form of his correspondence to VA and his 
statements to the VA examiners.  A layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, 
even affording the Veteran complete competence and 
credibility in reporting his symptoms and the impact of 
those symptoms on his daily activities, nothing in the lay 
evidence shows his disability picture more closely 
approximated the schedular criteria for a rating in excess 
of 30 percent during this period.



Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2012).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The Veteran's disabilities, as discussed above, are 
manifested by symptomatology contemplated by the rating 
criteria which have been applied in this case.  The Veteran 
has not reported any symptoms outside of those contemplated 
by the rating schedule.  No other factors have been reported 
that are outside the rating schedule.  Furthermore, the 
evidence does not show that the Veteran has required 
frequent periods of hospitalization due to his disabilities.  
The Veteran has reported that his disabilities affect his 
ability to maintain employment.  The Board notes that the 
Veteran has already been granted a TDIU, due to his service-
connected disabilities beginning October 1, 2006, and marked 
interference with employment, beyond that contemplated by 
the current ratings, has not been demonstrated prior to 
October 1, 2006.  However, the rating schedule contemplates 
the effects of the disabilities on the Veteran's ability to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2012).  The rating 
schedule is meant to compensate for considerable time lost 
from work.  38 C.F.R. § 4.1 (2012).  Referral for 
extraschedular consideration would not be warranted unless 
the rating criteria did not contemplate his symptoms.  
Hence, referral for consideration of an extraschedular 
rating is not warranted.  In reaching these conclusions the 
Board has resolved reasonable doubt in the Veteran's favor, 
where applicable.  38 U.S.C.A. § 5107(b) (West 2002).

TDIU prior to October 1, 2006

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

The central inquiry is, "whether the Veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common 
etiology or a single accident or disabilities affecting a 
single body system will be considered as one disability for 
the above purposes of one 60 percent disability or one 40 
percent disability.  38 C.F.R. § 4.16(a).

The Veteran had a combined disability rating of 70 percent, 
with at least one disability rated at 40 percent as of July 
1, 2005.  Therefore, he met the schedular criteria for a 
TDIU as of that date.  In a December 2006 rating decision, 
the RO granted entitlement to a TDIU as of October 1, 2006.  
However, the Veteran has reported that he has been 
unemployable due to his service-connected disabilities, 
which include a left ankle disability, PTSD, migraine 
headaches, hypertension, and right ankle conditions, since 
July 1, 2005.  

The record reflects that the Veteran did not file his claim 
for TDIU until September 6, 2006, and he did not claim that 
his service-connected disabilities caused him problems with 
employment prior to that time.  In this regard, during a VA 
orthopedic examination in November 2005, the Veteran 
reported that he had a sit-down job so his left ankle, right 
ankle, left knee and right foot disabilities did not affect 
his job to a great extent.  Furthermore, during a November 
2005 PTSD examination, he reported that since his discharge 
from service he had attended truck driving school, and was 
enrolled in a second related program to train for over the 
road truck driving and dispatching.  He also reported that 
he was nervous and tense and occasionally irritable during 
training activities, but he also indicated that he was 
looking forward to finishing the program and working and 
that the company that he was hoping to work for was 
providing the training.  The examiner opined that his PTSD 
produced a moderate degree of dysfunction in the Veteran's 
work capacity.  He did not indicate that the Veteran was 
unable to work due to his PTSD.  In an October 2006 Request 
for Employment Information, Form 21-4192 submitted by the 
Veteran's former employer, Burford Corporation, it was noted 
that the Veteran worked from August 8, 2006 to September 30, 
2006, and his employment was terminated on September 30, 
2006, during his 90-day probationary period, due to the 
employer's needs.  Specifically, the employer noted that the 
Veteran was given concessions, such as three breaks per 
working day, extended lunches, time off for medical reasons, 
and access to desk work as required when in discomfort.  The 
Board also notes that during his October 2010 VA 
examination, the Veteran reported that he had worked as 
recently as December 2009.  Based on this evidence, the 
Board finds that there was no period prior to October 1, 
2006 when a TDIU would be for consideration.  

Unless otherwise specified, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  
See also Rice v. Shinseki, supra (concluding that the Board 
erred in analyzing an earlier effective date for a TDIU 
under 38 C.F.R. § 3.400 (o) when an initial disability 
rating was on appeal).


ORDER

Prior to January 19, 2006, an increased rating for PTSD, is 
denied.

A 20 percent rating, but no more, is granted for left ankle 
arthrodesis with residual ankylosis, hypesthesia and 
weakness left calf (previously evaluated as chronic strain 
left ankle, status post surgery with degenerative joint 
disease), for the period prior to October 14, 2009.

For the period beginning February 1, 2010, an increased 
rating for left ankle arthrodesis with residual ankylosis, 
hypesthesia and weakness left calf (previously evaluated as 
chronic strain left ankle, status post surgery with 
degenerative joint disease), is denied.

Prior to February 12, 2013, an increased rating for migraine 
headaches, is denied.

A 50 percent rating, but no more, is granted for migraine 
headaches, for the period beginning February 12, 2013.

Entitlement to a TDIU prior to October 1, 2006 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


